DETAILED ACTION
This Non-Final Office Action is responsive to applicant’s amendment filed on 29 Sept 2021 in which claims 1, 6, and 11 are amended and claims 12-15 are new.
Claims 1-15 are currently pending and under examination, of which claims 1, 6, and 11 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.
 
Response to Arguments
Examiner thanks applicant and representative for remarks 09/29/2021. Examiner requests clarification of reason for duplicate specification provided without markup. The new specification appears to be 31 pages as opposed to the original filing at 28 pages. It is not readily apparent what changes, if any, have been made to the specification. No new matter may be introduced.
The rejection of claims 1, 6, and 11 under 35 U.S.C. 112(b) as lacking antecedent basis is hereby withdrawn, as necessitated by applicant’s amendments made to the claims.
Applicant’s arguments dated 09/29/2021 regarding subject matter eligibility under 35 U.S.C. 101 have been fully considered, but they are not deemed persuasive. The rejection is maintained with following remarks. 
Applicant notes amendment with emphasis “a network of computers” and based on “predetermined structure”. Applicant posits that efficiency of article pushing (i.e., media propagation) is improved over the use of templates. However, predetermined structure is a type of template. One does not render improvement over templates… by using templates. See instant specification [0041] and [0078] which expressly propose solution by using templates. By what measure is the efficiency objectively quantified? One cannot attribute an improvement if it is not based on criteria being clearly indicative of unexpected results. For example, empirical benchmarking as performance measurements or form of solution such as sub-quadratic perplexity for processing data at scale. In contrast, the same improvement may be equally met by dissimilar processes such as data compression or a spreading malware virus that steals select network data. Further, networks being of the web and comprised of computers represents well-known computer elements which does not render eligibility. Accordingly, the argument is not persuasive and the rejection is maintained. The arguments presented above support the rejections to independent claims 1, 6, 11 and related dependent claims.
Applicant’s arguments dated 09/29/2021 in view of the prior art rejection have been fully considered, but they are not deemed persuasive. Without conceding, examiner has identified new art to elicit claimed functionality from a different perspective in the interest of advancing prosecution to convey claimed functionalities. 
Applicant contends that Liang does not disclose “acquiring a second keyword related to the first keyword from a sentence in a webpage, and using the second keyword related to the first keyword as the value of the object.” Examiner respectfully disagrees. Liang teaches a W-GAN with word RNN, sentence RNN, and paragraph RNN and attention mechanism. This is a generative method which utilizes 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amended claim limitations and new claims present subject matter not supported by the specification, particularly: 
Claims 1, 6, and 11: limitation “an object and a value of the object” for first and second keywords. The specification is silent as to “object” which makes interpretation ambiguous and the specification makes only singular reference to “value” which has no nexus with keyword. Extrapolating values amounts to improper reconstruction of the application as originally filed.
Claims 1, 6, and 11: limitation “second keyword related to the first keyword” emphasis related. The specification does not identify the relation, i.e., related how?
Claims 13-14: limitation “value of the role” and “value of the event” are not found in the specification. The elements role and event have singular reference as ‘role event’ per 
Claims 13-14: limitation “second predetermined structure” and “third predetermined structure” are not found in the specification regarding second or third. No plurality is suggested as predetermined structure(s).
Claim 15: limitation “in response to determining that one of the plurality of first candidate sentences is selected” is not found supported in the specification as originally filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the examiner applies the guidance per MPEP 2106. Additionally, the response to arguments above are incorporated herein.
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—all claims fall within one of the four statutory categories. Claims 1-6 and 12-15 are a method/process, claims 6-10 are an apparatus/manufacture, and claim 11 is a computer readable medium which is an article of manufacture.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon?
acquiring predetermined structure data of a predetermined structure for generating an article, wherein the predetermined structure comprises a first keyword of an object and a value of the object, and acquiring data of the predetermined structure data comprises acquiring a second keyword related to the first keyword from 10a sentence in a webpage, and using the second keyword related to the first keyword as the value of the object; 

generating a set of candidate sentences from the predetermined structure data using a sentence generation model; 

selecting candidate sentences from the set of candidate sentences according to 15a probability for a sentence containing a preset information point appearing; 

forming a chapter by splicing the candidate sentences selected according to the 20probability for the sentence containing the preset information point appearing; and 

2generating an article based on the chapter formed by splicing, in response to no candidate sentence being available, 

wherein the method is performed by a hardware processor and is applied to pushing the article through a network of computers based on the predetermined 5structure.

The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a hardware processor” through “a network of computers”, nothing in the claim element precludes the step from practically being performed in the mind. The claim as a whole amounts to designer’s choice of best sentence sequence upon observation of a scoring template for publications. Said publications may be printed in paper from a website, edited to fit said template, and shared whenever it suits the editor. This can be performed entirely within the mind. Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the functionality is performed “by a hardware processor” and through “a network of computers”, the recited processor and computer network are recited at a high-level of generality such that it amounts to no more than a mere instructions to apply the exception using a generic computer component. Furthermore, the step of “acquiring predetermined structure data for generating an article” amounts to mere data gathering or extra-solution which is identified as insignificant pre- and post-solution activities, see MPEP 2106.05(g). For example, text composing 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—as described above, the limitations on the performance of the described method is considered with respect to MPEP 2106.05 as applied to elements of the claim. All elements considered individually and as a whole do not amount to significantly more than the judicial exception. In reviewing recent pertinent legal findings, examiner notes Simio, LLC. v. FlexSim Software Products, Inc., (Fed. Cir. 2020). In Simio v. FlexSim, claims were found by the court as failing to improve the functioning of a computer. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
For the reasons above, claims 1, 6, and 11 are rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to dependent claims 2-5, 7-10, and 12-15.

Dependent claims 3 and 8 disclose selecting candidate sentence as paragraph-initiating or paragraph-ending according to probability and connecting/splicing as preceding sentence or rearing sentence. This limitation is considered part of the abstract idea which accords splicing by likelihood in document hierarchy. 
Dependent claims 4 and 9 disclose selecting sentence with highest probability and determining an arrangement order. That is, the claim amounts to ranking top candidates for splicing. This is considered part of the abstract idea. An example might be any descending or ascending order or template for the common search result, sort by relevance. Examiner notes that sorting information and hierarchy of groups has been found to be well-understood by the court, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
Dependent claims 5 and 10 disclose “acquiring multimedia material associate with a theme… multimedia material includes at least one of: a picture, an animation, an audio, and a video; and generating the article by selecting multimedia material”. Once again, acquiring multimedia type (picture, animation, audio, video) amounts to mere data gathering as previously noted, see MPEP 2106.05(g). The step of generating amounts to mere instructions to apply it, MPEP 2106.05(f). 

Dependent claim 15 discloses candidate sentences being selected and/or removed as to some ordering of a document hierarchy. This is considered part of the abstract idea. Additional evidence of such known functionality is noted as Qin et al., essay generation arXiv:1512.05919v2 Figs 1 and 5.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Davis et al., US Patent 9,754,041B2, hereinafter Davis, in view of 
Liu et al., “Exploring Word Mover’s Distance and Semantic-Aware Embedding Techniques for Extractive Broadcast News Summarization”, hereinafter Liu, in view of 
Li et al., “Salience Estimation via Variational Auto-Encoders for Multi-Document Summarization”, hereinafter Li.
With respect to claim 1, Davis teaches: 
	An artificial intelligence based method for generating an article {Davis [Col1 Lines35-38] “method automatically generates content from a plurality of websites into original content” and utilizes LDA as AI [Cols20-25]}, the method comprising: 
	acquiring predetermined structure data of a predetermined structure for generating an article, wherein the predetermined structure comprises a first keyword of an object and a value of the object, and acquiring data of the predetermined structure data comprises acquiring a second keyword related to the first keyword from 10a sentence in a webpage, and using the second keyword related to the first keyword as the value of the object {Davis Fig 7 described whereby [Col6 Line66 – Col7 Line39] “an article is automatically generated. In Fig. 7, predetermined material, such as the web or internet, is searched (710)… article is instantiated (724)” includes scoring and ranking of sentences among criteria d values N=∑Nd” and/or [Col11 Line66] word weight calculation. Keywords are replete and are considered with respect to first/second portions of a sentence per 7:724. Further note non-limiting criteria (v-vi and xvii) regarding begin/end of sentence [Col14-15]}; 
generating a set of candidate sentences from the predetermined structure data using a sentence generation model {Davis [Col18 Line67] “(LDA) is a generative model” where [Col7 Lines30-35] “Once ranking is completed, each new sentence to be created is completed (722)… article material is instantiated (724) using the sentences or portions of sentences until a the number of new sentences to be created has been completed”, [Col12 Lines19-67] “target number of sentences”}; 
selecting candidate sentences from the set of candidate sentences according to 15a probability for a sentence containing a preset information point appearing {Davis [Col12 Lines42-55] describes top-N “choose the sentence with the highest suitability score” similar [Col7 Lines26-27] where scoring is probabilistic as words of the sentence are weighted [Col11 Line66]. See also [Col25 Lines52-54] “Pr(w|z)… Pr(z|d)”, [Col16 Line25] “probability of each string”}; 
forming a chapter by splicing the candidate sentences selected according to the 20probability for the sentence containing the preset information point appearing {Davis describes [Col12 Lines57-65] “sentence is appended to the current paragraph” wherein appending is splicing. Further, a chapter corresponds to the topic being a target number of sentences [Col12 Lines19-67]. The probability is top-N ranked score}; and 
2generating an article based on the chapter formed by splicing, in response to no candidate sentence being available {Davis [Col12 Lines65-67] “the paragraph is appended to the article”. See also concatenation per [Col10 line35] “fragments from each web page are extracted and concatenated to create the document”}, 
wherein the method is performed by a hardware processor and is applied to pushing the article through a network of computers based on the predetermined 5structure {Davis teaches web content generation, hence [Title]. The web/internet constitutes a network of computers and content generation corresponds to pushing articles, as would be reasonably understood by a skilled artisan. See also [Col3 Lines9-13] “executable program instructions which when executed cause a data processing system” suggests processor inherent embodiments. Examiner also notes applicant admission at instant specification [0096] “well-known structures such as a processor, a memory”}.
	However, in calculating probability between any two points/words over distributions where one word is “related” to a second, Davis does not provide a clear statistical support to fairly provide for the full scope of claimed functionality. The relation is read in light of the specification as semantic vector.
	Liu teaches word mover’s distance WMD (i.e., related EMD/Wasserstein) for salient sentence selection in the context of news broadcast summarization. Particularly, [Sect.3 P.3-4] Equation 6 which provides a probabilistic semantic-aware similarity in vector space for sentence-to-sentence relatedness.
	Liu is directed to sentence modeling for document broadcast thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize WMD for sentences disclosed by Liu in combination with Davis as a scoring metric for the motivation being “to authentically capture finer-grained sentence-to-document and/or sentence-to-sentence semantic relationships” (Liu [P.2 ¶1]) as “the enhanced summarization method can naturally select salient sentences to form a concise summary for a given document” (Liu [P.3 Sect3.2]). 
Finally, additional support for feasibility of combination between Liu’s WMD and Davis latent representation is by way of Li whom discloses inner product, cosine similarity, and Jaccard per [P.3500 RtCol – P.3501 LeftCol] Eqs. 18 and 20 as such arrangement is noted per instant specification [0086]. Motivation for consideration of Li’s teaching is that it provides for sentence alignment (Li [P.3500 ¶2-3]).

With respect to claim 6, the rejection of claim 1 is incorporated. The scope of claim differing as being directed to an apparatus with processor and memory with executable instructions. Davis discloses per [Col1 Line35] “device implemented method” with [Col3 Lines9-11] “machine readable storage medium stores executable program instructions which when executed cause a data processing system” for performing the web/internet content creation, fairly suggests processor inherent embodiments to a person of ordinary skill in the art. The remainder of the claim is rejected for the same reason as claim 1.

With respect to claim 11, the rejection of claim 1 is incorporated. The scope of claim differing as being directed to non-transitory computer storage medium with program and processor executable instruction to perform the operations. Davis discloses [Col5 Line38] “software packages” comprising [Col3 Lines9-11] “machine readable storage medium stores executable program instructions which when executed cause a data processing system” for performing the web/internet content creation, fairly suggests processor inherent embodiments and software programs to a person of ordinary skill in the art. The remainder of the claim is rejected for the same reason as claim 1.

With respect to claim 12, the combination of Davis, Liu and Li teaches the method according to claim 1, wherein
the predetermined 20structure comprises a first predetermined structure including the first keyword of time and the value of time, wherein the first keyword of time includes year, month, day, minute or second {Davis teaches filtering sentences using “time of day” see [Col28 Clm24], Fig 7:714, [Col3 Lines6-7]}.

With respect to claim 14, the combination of Davis, Liu and Li teaches the method according to claim 1, wherein
	the predetermined structure comprises a third predetermined structure including the first keyword of an event and a value of the event, wherein the first keyword of the event comprises a result of the event {Davis [Col17 Lines1-50] “we iterate through ‘ranks’ of replacements” with example of replacing events in a sentence ‘the cow jumped over the moon’ is event replaced with ranked result ‘the cow leapt into the sky’}.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, Liu and Li in view of: 
Hu et al., US PG Pub No 20170169853A1, hereinafter Hu.
With respect to claim 2, the combination of Davis, Liu and Li teaches the method according to claim 1, wherein the acquiring predetermined structure data for generating an article comprises: 
	capturing data by subject from a predetermined website {Davis [Col1 Lines37-40] “web sites are searched” and [Col4 Lines34-46] “web sites may be culled” culled is captured, described with respect to content relevance (subject) for a target web site}, 
Davis further discloses [Col25 Line42] “structure is learnt”.
However, Davis does not disclose both “predetermined structure data and non-predetermined structure data”.
wherein the captured data includes predetermined structure data and non-predetermined structure data; and 10structuralizing the non-predetermined structure data according to a data structure of the predetermined structure data, into predetermined structure data {Hu [0036-37] “data may include unstructured data such as Wikipedia articles and/or newspaper reviews about a media program. Additionally or alternatively, such externally available data may include structured data” wherein the structured/unstructured is predetermined/non-predetermined. Further, the claimed “structuralizing” is [0041] “a predefined text summary template may be narrative in form and may include one or more .
	Hu is directed to media content generation with neural architectures thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify content as structured and unstructured as described by Hu for the media processing of Davis as applying known techniques to known methods to yield predictable results and/or because pervasive data to be culled is not all uniformly standardized for processing (Hu [0011]).

Claim 7 is rejected for the same rationale as claim 2.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, Liu and Li in view of: 
Yu et al., “Video Paragraph Captioning using Hierarchical Recurrent Neural Networks”, hereinafter Yu. 
With respect to claim 3, the combination of Davis, Liu and Li teaches the method according to claim 1. Yu teaches wherein the forming a chapter by splicing candidate sentences selected according to a probability for a sentence containing a preset information point appearing comprises: 
	selecting the candidate sentence as a paragraph-initiating sentence according to a probability for a sentence appearing at a beginning of the paragraph; selecting successively the candidate sentence according to a probability for a sentence connecting a preceding sentence and splicing the sentence to form a chapter; 
or {Examiner notes use of “or” as not requiring all limitations}
20selecting the candidate sentence as a paragraph-ending sentence according to a probability for a sentence appearing at an end of the paragraph; and selecting successively the candidate sentences according to a probability for a sentence connecting a rearing sentence and arranging the sentence forward to form a chapter.
Yu discloses hierarchical RNN for sequence of candidate sentences which comprises [P.6 Sect.4] beam search with sequence cost optimization that particularly utilizes “BOS (begin-of-sentence)”, “EOS (end-of-sentence)”, “EOP (end-of-paragraph)” and where “process stops when the sentence received by the paragraph generator is the EOP (end-of-paragraph) which consists of only the BOS and the EOS”. The functionality for selecting successively according to probability for sentence connection is modeled by likelihood as equations [P.6 LeftCol].
	Yu is directed to machine learning for sequence of sentences thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the cost optimized beam search of Yu in combination with Davis whom appends sentence with paragraph (Davis [Col12 Lines45-67]). By tokenizing sentence structure in hierarchy of a document with relation to Yu’s method, one would arrive at the claimed functionality for the benefit such that “any one that has a higher sequence cost than all of the J sentences in the pool will be removed from the search tree. The reason is that expanding a word sequence monotonically increases its cost” (Yu [P.6 RtCol ¶1]). That is, sequencing is further optimized for cost.

Claim 8 is rejected for the same rationale as claim 3.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, Liu and Li in view of: 
Park et al., “Expressing an Image Stream with a Sequence of Natural Sentences”, hereinafter Park.
With respect to claim 4, the combination of Davis, Liu and Li teaches the method according to claim 1. Park teaches wherein the forming a chapter by splicing candidate sentences selected according to a probability for a sentence containing a preset information point appearing comprises: 
	selecting, for each preset information point, a 20sentence having a highest sentence generation probability as a to-be-used sentence corresponding to the preset information point; and 
determining an arrangement order of the to-be-used sentence having a highest arrangement probability based on 25a preset chapter combination model, to form a chapter by splicing.
	Park teaches [P.3 ¶5] “select top-K highest ranked summary sentences”, [P.6 ¶1-2] “objective is to retrieve a best sentence sequence… generate a set of sentence sequence candidates C by concatenating… rank the candidates… Using the beam search idea, we first find the top-M best sequence candidates” where [P.5 ¶4] “the algorithm considers all combinations between them to find out the best matching”.
	Park is directed to machine learning models for sequences of sentence thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the ranking of Park in combination with Davis and Liu because “our experiments assure that it achieves almost optimal solutions with plausible combinatorial search, mainly because the local fluency and coherence is undoubtedly necessary for the global one” (Park [P.6 ¶2]).

Claim 9 is rejected for the same rationale as claim 4.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, Liu and Li in view of 
He et al., Chinese Patent CN106503255A, hereinafter He, (provided translation).
With respect to claim 5, the combination of Davis, Liu and Li teaches the method according to claim 1, wherein the generating an article based on the chapter formed by splicing, in response to no candidate sentence being available comprises:  
30acquiring multimedia material associated with a theme of a to-be-generated article, wherein the multimedia 30Docket No. 600790 material includes at least one of: a picture, an animation, an audio, and a video {Davis [Col25 Lines57-62] “automatically put natural images into categories, such as ‘bedroom’ or ‘forest’, by treating an image as a document, and small patches of the image as words” wherein image is picture}; and 
However, Davis does not disclose forming chapter with chapter. He teaches:
generating the article by selecting multimedia material from the multimedia material based on the formed chapter 5together with the formed chapter, in response to no candidate sentence being available {He teaches [0086] “labeling can be performed in units of chapters” and [0091] “use the probability of each chapter to belong to each topic category as the output of the model”, [0178]}. 
	He is directed to generating articles with candidate sentence modeling thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to describe a segment of text as a chapter per He in combination with Davis as being obvious to try among finite forms of forming a segment of text where the training corpus is segmented over sequence of data (He [0046], [0088]). A block of text described as a chapter is no more inventive than describing the same text as a Haiku.

Claim 10 is rejected for the same rationale as claim 5.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, Liu and Li in view of 
Xia et al., “Improving Chinese SRL with Heterogeneous Annotations”, hereinafter Xia. 
With respect to claim 13, the combination of Davis, Liu and Li teaches the method according to claim 1, wherein
the predetermined structure comprises a second predetermined structure including the first keyword of a 25role and the value of the role, wherein the first keyword of the role comprises a name of the role {Xia teaches semantic role labeling (SRL) using heterogeneous annotated sentences, noting Table 2 named roles, Fig 1, and [P.6 Sect4.3] Eqs. 10-11 which calculates role value, and role name is the sentence predicate argument or listing of Table 2}.
	Xia is directed to language modeling with news corpus (SemBank/CSB) thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to perform SRL of Xia in combination with Davis and Liu for the motivation of addressing the problem that “it is hard to find explicit mapping or hierarchical relationships among their role sets” (Xia [P.3 RtCol], [P.4 Sect.4]) and/or to “improve the performance on long sentences” (Xia [P.2 LeftCol]).

With respect to claim 15, the combination of Davis and Liu teaches the method according to claim 1, wherein
	the candidate sentences comprise a plurality of first candidate sentences each including a given time, and a second candidate sentence includes a given name, and the forming comprises: selecting, from the plurality of first candidate sentences, a first candidate sentence as a first sentence of the chapter; removing, from the set of candidate sentences, the 10plurality of first candidate sentences each including the given time, in response to determining that one of the plurality of first candidate sentences is selected as the first sentence of the chapter; and selecting, from the set of candidate sentences removing the plurality of first candidate sentences, a second candidate sentence as a second sentence of the chapter {Li teaches projecting sentences into latent semantic space [P.3498 ¶3] whereupon any sentence may considered a candidate and selection/removal of sentence pertains to salience which is estimated according to similarity calculation [P.3500 RtCol]. This computation takes into account a context vector. Context entails the representation of sentence as words or phrases. For example, a noun may be a given name}.
	However, Li does not disclose a given time. Xia teaches this as a semantic role label specifically related to time [P.2 Table1]. One having ordinary skill in the art would have considered it obvious prior to the effective filing date to describe sentences of Li according to the time label of Xia for the same reason as applied to claim 13, applied mutatis mutandis.














The prior art previously made of record is considered pertinent to applicant's disclosure: 
Liang et al., “Recurrent Topic-Transition GAN for Visual Paragraph Generation” CMU discloses W-GAN with word RNN, sentence RNN, paragraph RNN and attention.

    PNG
    media_image1.png
    227
    925
    media_image1.png
    Greyscale

Ji et al., “Distant Supervision for Relation Extraction with Sentence-Level Attention and Entity Descriptions” AAAI sentence-level attention mechanism

    PNG
    media_image2.png
    363
    446
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    306
    562
    media_image3.png
    Greyscale

Chang et al., “Extractive Broadcast News Summarization Leveraging Recurrent Neural Network Language Modeling Techniques” same co-author as Liu.
Yang et al., “HiText: Text Reading with Dynamic Salience Marking” Tsinghua top-K.
Nallapati et al., “Abstractive Text Summarization using Sequence-to-sequence RNNs and Beyond” discloses hierarchical structure with hierarchical attention and <eos>.
Huang et al., “Towards a Better Learning of Near-Synonyms: Automatically Suggesting Example Sentences via Filling in the Blank” discloses GiveMeExample sentence BiLSTM.
Lin et al., “A Structured Self-Attentive Sentence Embedding” co-authored Bengio discloses sentence embedding, Figs 1-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126